Citation Nr: 9904874	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
leishmaniasis.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was previously remanded by the Board in June 
1996 for further development; it was returned to the Board in 
July 1998.


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his leishmaniasis does not accurately reflect the 
severity of that disability.

The record reflects that the veteran was diagnosed with 
viscerotropic leishmaniasis while in service, for which he 
underwent a 30-day course of treatment with Pentostatin.  
Since that time leishmaniasis serology has been consistently 
negative for evidence of active recurrence.

VA, military and private treatment reports on file document 
continued complaints of fatigue and symptoms affecting the 
abdominal and gastrointestinal regions.  The treatment 
reports also document elevated liver function tests as well 
as fatty liver changes and some hepatosplenomegaly.  At the 
veteran's November 1992 VA examination, physical examination 
disclosed the presence of mild splenomegaly and a mildly 
enlarged liver.

Pursuant to the Board's June 1996 remand the veteran was 
afforded VA examinations in February 1997 and September 1997.  
The February 1997 examiner rendered a diagnosis of 
leishmaniasis by history only, but noted that the veteran had 
failed to report for several requested studies, including 
liver ultrasound and leishmaniasis indirect fluorescent 
antibody immunofluorescent assay.  The veteran was thereafter 
afforded a liver ultrasound in March 1997, but the report was 
considered significantly compromised; no focal masses were 
identified, but the echogenicity of the liver was not 
uniform, and the findings were considered consistent with a 
fatty liver.  A repeat ultrasound was not scheduled.

At the veteran's September 1997 VA examination, liver 
transaminases were reportedly elevated, prompting the 
examiner to order repeat liver function tests.  While 
laboratory findings associated with serology tests were 
subsequently obtained, the examiner notably did not interpret 
or address the findings contained therein.

Visceral leishmaniasis is rated under 38 C.F.R. § 4.88b, 
Diagnostic Code 6301 (1998), which provides for a 100 percent 
rating during treatment for active disease, following which, 
and at least six months after discontinuance of treatment, 
the disability is rated according to residuals such as liver 
damage or lymphadenopathy.  The veteran's leishmaniasis 
residuals are currently rated by analogy to infectious 
hepatitis, under 38 C.F.R. § 4.114, Diagnostic Code 7345.  
That code provides that a 30 percent rating is warranted for 
minimal liver damage with associated fatigue, anxiety and 
gastrointestinal disturbance, but that a 60 percent rating is 
warranted for moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue and mental 
depression.  

Despite the presence of elevated liver function tests and 
abnormal results on liver ultrasound, none of the examiners 
has addressed the degree of liver damage suggested by these 
findings or the degree of gastrointestinal symptoms due to 
leishmaniasis.  In the Board's opinion, the medical evidence 
on file is inadequate for rating purposes.  Therefore, 
further development of the evidence is in order.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and extent 
of any leishmaniasis or any 
residuals thereof present, to 
specifically include any liver 
impairment.  All necessary tests and 
studies, including serology, liver 
function tests and liver ultrasound 
studies, and any other special 
examinations deemed warranted, 
should be conducted, and all 
findings should be reported in 
detail.  The rationale for all 
opinions expressed should be 
explained.  The claims file, 
including a copy of this REMAND, 
must be made available to the 
physician(s) for proper review of 
the medical history.  The 
examination report(s) is(are) to 
reflect whether such a review of the 
claims file was made.  The 
examination report(s) must be typed.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination(s) and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to a rating in excess of 
30 percent for leishmaniasis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case, and 
be afforded an appropriate opportunity to respond before the 
record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


